IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2658 Disciplinary Docket No 3
                                :
                Petitioner      :             File Nos. C3-18-867; C3-18-892;
                                :             C3-19-156; C3-19-239; C3-19-360;
           v.                   :             C3-19-587; C3-19-648
                                :
DAVID W. HARRIS, III,           :             Attorney Registration No. 75708
                                :
                 Respondent     :             (Lackawanna County)




                                         ORDER


PER CURIAM
       AND NOW, this 8th day of November, 2019, in the absence of a response to this

Court’s Rule to Show Cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Lackawanna County

shall enter such orders as may be necessary to protect the rights of Respondent’s clients

or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6), are specifically preserved.
      This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.